              Case 1:20-cv-00233-SAB Document 15 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JABORIE BROWN,                                    Case No. 1:20-cv-00233-SAB-HC

12                  Petitioner,                        ORDER GRANTING RESPONDENT’S
                                                       MOTION TO STAY
13           v.
                                                       (ECF No. 12)
14   WARDEN OF U.S.P. ATWATER,

15                  Respondent.

16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241.

19          On September 10, 2020, Respondent moved to stay the instant proceeding pending

20 adjudication of Petitioner’s § 2255 motion, which is currently pending in the United States

21 District Court for the Southern District of Florida. (ECF No. 12). To date, Petitioner has not filed

22 any opposition or statement of non-opposition to the motion to stay, and the time for doing so

23 has passed.

24          Both the 28 U.S.C. § 2241 petition before this Court and the 28 U.S.C. § 2255 motion

25 before the sentencing court filed by Petitioner raise similar claims based upon United States v.

26 Davis, 139 S. Ct. 2319 (2019). (ECF No. 1; Ex. 2, ECF No. 13). Moreover, the § 2255 motion
27 filed in the sentencing court predates the § 2241 petition before this Court. Given that the

28 Southern District of Florida’s resolution of the § 2255 motion may provide clarity to the
                   Case 1:20-cv-00233-SAB Document 15 Filed 10/23/20 Page 2 of 2


 1 jurisdictional issue presented in this case and may even be fully determinative of the outcome,

 2 the Court finds that the objective of judicial efficiency is served by staying the instant proceeding

 3 pending resolution of Petitioner’s § 2255 motion in the Southern District of Florida.1

 4              Accordingly, IT IS HEREBY ORDERED that:

 5          1. Respondent’s motion to stay (ECF No. 12) is GRANTED; and

 6          2. Respondent shall file a status report regarding the § 2255 matter and any appeal on or

 7              before December 22, 2020.

 8
     IT IS SO ORDERED.
 9

10 Dated:          October 22, 2020
                                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     1
         The Court notes, however, that such a stay should not be indefinite, and the Court may revisit the stay in the event
28 that resolution of the § 2255 motion is unduly prolonged.


                                                                 2
